[OPINION]
From a careful examination of the Executive order to the Sheriff of this County it appears to me to be warranted by the Act of Congress, and as it alludes to the situation of Mannings being then, that is on the 22d of June, in the custody of the Sheriff, it must have had refference to Mannings committment on the Warrant of Justice Abbott In Return to this Writ the Sheriff states that the Night preceeding the day on which he intended to deliver over Manning to the person authorized to receive him, he broke Jail & escaped, but was afterwards apprehended and committed to Jail, dating his order to the Jailor to receive & keep him, on the 29th of Aug4 annexing to his return a certified Copy of the Order of the Executive of this Territory-
The Jailor on his part returns that the said Manning is now held in his custody in virtue of the Sheriffs order before mentioned, & on the original order of the Executive of this Territory, & for no other cause.— the Jailor further returns that Manning was committed on the order of the Sheriff on the 27th of Aug4 two days prior to the Sheriffs leaving the Executive order with him. it is considered that Manning was subject to be arrested on the Executive order the momint he was released from the Commitment on Justice Abbotts Warrant to wit on the 27 of Aug4 the day the Sheriff took him into Custody.--If the Prisoner has not been successful in his application for a discharge on the present Writ, it cannot be from want of Zeal, or exertion in his Counsel—
It is considered that the said Joseph Manning be immediately remanded to the Jail of the County of Wayne—